Lumpkin, P. J.
Under the decision of this court in Balkcom v. Empire Lumber Company, 91 Ga. 651, which upon a review thereof is affirmed, the making and carrying into effect of a contract whereby the owner of land upon which was standing timber sold to the proprietor of a sawmill “seventy-four acres of timber” at the price of “three dollars per acre,” the same to be cut and hauled by the purchaser, did not, under section 2809 of the Civil Code (Code 1882, §1985), entitle the seller to a lien upon the sawmill and its products.

Judgment affirmed.


All the Justices concurring.